DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I claims 1-5 in the reply filed on 2/5/21 is acknowledged.  The traversal is on the ground(s) that the cited art exemplifies a metal catalyst supported on a silica having an average particle size of 0.15mm and does not expressly state the rate of decrease recited in the claim.  This is not found persuasive because the art teaches particle sizes falling within the scope of the claims at column 2 lines 5+.  Here particle sizes as low as 0.01 or 10µm are taught.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kubo et al. US 4,452,951.
This patent teaches a supported catalyst comprising a metal on a carrier, column 1 lines 55+.  The rate of decrease of 20% or more as claimed is not expressly reported herein.  This rate as claimed is a property inherently possessed by the catalyst and is conditional on the concentration of the aqueous solution, atmosphere and temperature.  The rate of decrease of the catalyst shown in the art is necessarily the same as that claimed given that these are the same compounds.  Further, the particle size, which applicant alleges to be distinguishing, the same as that claimed.  While claim I does not recite the particle size, claim 4 limits the size to be between larger than 0 µm and less than 100 µm.  These particle sizes are taught at column 2 lines 5+.  As such, the claims are not novel.
In the event that one of ordinary skill in the art would not immediately envisage the claimed limitations from the cited art then the claimed invention is rendered prima facie obvious from the disclosure given that each of the claimed ingredients is disclosed and suggested to be used in combination as claimed.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MULCAHY whose telephone number is (571)272-1107.  The examiner can normally be reached on Mon-Fri 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Peter D. Mulcahy/Primary Examiner, Art Unit 1762